         Case 1:18-cv-09011-JMF Document 281-1 Filed 05/07/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    ACCENT DELIGHT INTERNATIONAL LTD.
    and XITRANS FINANCE LTD.,

                                 Plaintiffs,                   No. 18 Civ. 9011 (JMF)

                 -against-

    SOTHEBY’S and SOTHEBY’S, INC.,

                                 Defendants.



                        DECLARATION OF DANIEL J. KORNSTEIN

        Daniel J. Kornstein, under penalty of perjury, pursuant to 28 U.S.C. § 1746, declares that

the following is true and correct:

        1.      I am an attorney licensed to practice law in the State of New York and admitted to

practice in this Court. I am a partner at Emery Celli Brinckerhoff Abady Ward & Maazel LLP,

counsel for Plaintiffs in this case.

        2.      I submit this declaration in support of Plaintiffs’ motion for leave to amend the

Complaint.

        3.      Annexed hereto as Ex. A is Plaintiffs’ proposed Second Amended Complaint,

with all changes highlighted.

        4.      Defendants already previously agreed to give Plaintiffs discovery into an agreed-

upon list of Works, which includes the Red Toulouse-Lautrec (defined in the accompanying

memorandum of law).

        5.      Sotheby’s completed its initial document production in this case on February 4,

2021. Its production is now 17,742 documents totaling over 60,000 pages.




       Case 1:18-cv-09011-JMF Document 281-1 Filed 05/07/21 Page 2 of 2




       6.     For the reasons given in the accompanying memorandum of law, leave to amend

should be granted.


Dated: New York, New York
       May 7, 2021




                                                       DANIEL J.
                                                              J. K
                                                                 KORNSTEIN
                                                                  ORNSTEIN
